Citation Nr: 1110783	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision that denied the benefits sought on appeal.  In February 2011, the Veteran submitted additional evidence to the Board, accompanied by a waiver of RO consideration.  Nevertheless, in view of the action taken below, initial consideration of that evidence by the RO should be undertaken.

The Veteran has submitted written statements indicating that his service-connected psychiatric problems interfere with his ability to obtain and maintain gainful employment.  The Board interprets that evidence as raising a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran has raised the issue of entitlement to TDIU while appealing the rating for his psychiatric disorder.  Therefore, his TDIU claim is part of that pending claim and the Board has jurisdiction over both issues.

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

The Veteran contends that his psychiatric symptoms have markedly worsened since his most recent VA examination.  Specifically, he asserts that he is experiencing more severe nightmares, flashbacks, mood swings, depression, anxiety, and insomnia.  Additionally, the Veteran contends that he is plagued by intense feelings of guilt and anger, which adversely affect his relationship with his wife and other family members.  The Veteran further contends that his symptoms significantly interfere with his ability to interact with co-workers, adding that he has a long history of employment problems and is currently at risk of losing his part-time job due to his mental health problems.

In support of his psychiatric claim, the Veteran has submitted written statements from his spouse, daughter, son-in-law, and two long-time friends who have known him since before he served in Vietnam.  Those relatives and friends all attest to the overall worsening of the Veteran's acquired psychiatric disorder and its adverse impact on his ability to work and perform daily living activities. 

The record shows that the Veteran was last afforded a VA psychiatric examination in December 2004.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, the Veteran's December 2004 VA examination is somewhat stale, and he has submitted evidence indicating that his psychiatric problems have worsened since the date of that examination.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In contrast with his previous examination, the new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Also, that examination should include specific findings regarding the impact of the Veteran's service-connected psychiatric disability on his occupational and social functioning.  

Additionally, VA medical records appear to be outstanding.  The Veteran has indicated that he is currently receiving periodic outpatient VA treatment for his PTSD and related symptoms.  However, no VA medical records dated after the December 2004 VA examination have been associated with the claims folder.  Because it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, with respect to the Veteran's implicit TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, in addition to the 30 percent rating for a psychiatric disorder, the Veteran is in receipt of a 10 percent rating for tinnitus and 0 percent ratings for bilateral hearing loss and residuals of a left leg shrapnel wound.  His combined disability rating is 40 percent.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.  Moreover, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claim for a higher rating for an acquired psychiatric disorder as the outcome of that pending claim may have bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, consideration of the Veteran's TDIU claim must be deferred until the RO readjudicates his pending psychiatric claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board recognizes that the examiner who performed the December 2004 VA psychiatric examination indicated that the Veteran's PTSD, standing alone, did not render him unemployable.  However, that VA examiner did not consider the effect of the Veteran's other service-connected disabilities, either singly or jointly, on his ability to work.  Moreover, the Board considers it significant that the December 2004 VA examination preceded and did not consider the evidence that the Veteran has submitted regarding the worsening of his psychiatric symptoms and their adverse impact on his social and occupational functioning.  

In light of the evidence presented, it remains unclear to the Board whether one or more of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Pittsburgh Healthcare System dated since December 2004. 

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability and ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in December 2004 and the subsequent evidence suggesting that his overall mental health symptoms have worsened and adversely affect his ability to work and perform daily living activities.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Thereafter, the VA examiner should state whether the Veteran's service-connected psychiatric disorder, tinnitus, hearing loss, and left leg shrapnel wound residuals, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

